         Case 16-24213-CMB                Doc 76      Filed 11/01/19 Entered 11/01/19 13:55:11                   Desc Main
                                                     Document     Page 1 of 10

                                         IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                  :        Bankruptcy No. 16-24213 CMB
                                                        :
Kevin R. Schade                                         :        Chapter 13
                                                        :
        Debtor(s)                                       :        Docket No.
Kevin R. Schade                                         :
                                                        :
         Movant(s)                                      :
                                                        :
                vs.                                     :
PNC Bank, N.A.,                                         :
and Ronda J. Winnecour, Trustee                         :
       Respondent(s)                                    :

                                  NOTICE OF PROPOSED MODIFICATION TO CONFIRMED
                                             PLAN DATED AUGUST 16, 2017

         1.        Pursuant to 11 U.S.C. Section 1329, the Debtor has filed an Amended Chapter 13 Plan dated November 1, 2019 ,
                   which is annexed hereto (the “Amended Chapter 13 Plan”). Pursuant to the Amended Chapter 13 Plan, the Debtor
                   seeks to modify the confirmed Plan in the following particulars:

Modify plan in response to filed Notice of Mortgage Payment Change by PNC Bank, NA, and provide for additional attorney fees.

         2.       The proposed modification to the confirmed Plan will impact the treatment of the claims of the following creditors,
and in the following particulars:

The plan will comply with the terms of the NMPC as filed by PNC Bank, N.A.

              3.   Debtor submits that the reason(s) for the modification is (are) as follows:

Modification due to filed NMPC.


         4.      The Debtor submits that the requested modification is being proposed in good faith, and not for any means
prohibited by applicable law. The Debtor further submits that the proposed modification complies with 11 U.S.C. Sections 1322(a),
1322(b), 1325(a) and 1329 and, except as set forth above, there are no other modifications sought by way of the Amended Chapter 13
Plan.

         WHEREFORE, the Debtor respectfully requests that the Court enter an Order confirming the Amended Chapter 13 Plan, and
for such other relief the Court deems equitable and just.

                   RESPECTFULLY SUBMITTED, this 1st day of                November 2019.

                                                        /s/ Scott R. Lowden
                                                        Scott R. Lowden, Esq., PA ID 72116
                                                        Nicotero & Lowden, PC
                                                        3948 Monroeville Blvd, Suite 2
                                                        Monroeville, PA 15164
                                                        niclowlgl@comcast.net
                                                        (412) 374-7161
            Case 16-24213-CMB                         Doc 76         Filed 11/01/19 Entered 11/01/19 13:55:11                                Desc Main
                                                                    Document     Page 2 of 10
        Fill in this information to identify your case:


        Debtor1             Kevin                      R.                  Schade                                        DX]    Checkif this is an amended
                                                                                                                                plan, and list below the
                            First Name                Middle Name            Last Name



                                                                                                                                sections of the plan that have
        Debtor 2
        (Spouse,iffiling)   First Name                Middle Name            Last Name
                                                                                                                                been changed.
                                                                                                                          2.1, 3.1, 3.3, 3.6, 4.3
        United States Bankruptcy Court for the Western District of Pennsylvania


            Case number      16-24213 CMB
        (if known)




  Western District of Pennsylvania
  Chapter 13 Plan Dated: 1.2019

 Em Notices

   To Debtors:              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                            indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules and judicial
                            rulings may not be confirmable. The termsof this plan control unless otherwise ordered by the court.

                            In the following notice to creditors, you must check each box that applies.

   To Creditors:            YOUR RIGHTS MAY BE AFFECTED BY THIS PLAN. YOUR CLAIM MAY BE REDUCED, MODIFIED, OR ELIMINATED.

                            You should read this plan carefully and discussit with your attorney if you have onein this bankruptcy case. If you do not have an
                            attorney, you may wishto consult one.

                            IF YOU OPPOSE THIS PLAN’S TREATMENT OF YOUR CLAIM OR ANY PROVISION OF THIS PLAN, YOU OR YOUR
                            ATTORNEY MUSTFILE AN OBJECTION TO CONFIRMATION AT LEAST SEVEN (7) DAYS BEFORE THE DATE SET FOR
                            THE CONFIRMATION HEARING, UNLESS OTHERWISE ORDERED BY THE COURT. THE COURT MAY CONFIRM THIS
                            PLAN WITHOUT FURTHER NOTICE IF NO OBJECTION TO CONFIRMATIONIS FILED. SEE BANKRUPTCYRULE3015. IN
                            ADDITION, YOU MAY NEEDTO FILE A TIMELY PROOF OF CLAIM IN ORDER TO BE PAID UNDERANYPLAN.

                            The following matters may beof particular importance. Debtor(s) must check one box on each line to state whether the plan
                            includes each of the following items. If the “Included” box is unchecked or both boxes are checked on each line, the
                            provision will be ineffective if set out later in the plan.

 1.1.        A limit on the amount of any claim or arrearages set out in Part 3, which mayresult in a partial
              payment or no payment to the secured creditor (a separate action will be required to                              (>    Included      (@   Not Included
              effectuate suchlimit)
 1.2        |Avoidanceof a judicial lien or nonpossessory, nonpurchase-money security interest, set out in
            Section 3.4 (a separate action will be required to effectuate such limit)                                           ( Included          (@)_ Not Included

 1.3        |Nonstandard provisions, set out in Part 9                                                                          C Included          (e   Not Included



Cea                    Plan Payments and Length of Plan


2.1 Debtor(s) will make regular payments to the trustee:

        Total amount of $1,385.00                    per month for a remaining plan term of _21__     months shall be paid to the trustee from future earnings as
        follows:
        Payments            By Income Attachment            Directly by Debtor                By Automated Bank Transfer

        D#1                              $1,385.00                       $0.00                            $0.00

        D#2                               $0.00                          $0.00                            $0.00

        (Income attachments must be used by debtors having attachable income)                  (SSA direct deposit recipients only)




PAWBLocal Form 10 (12/17)                                                        Chapter 13 Plan                                                          Page 1 of 9
            Case
    Debtor(s) Kevin16-24213-CMB
                    R. Schade                    Doc 76         Filed 11/01/19 Entered 11/01/19  13:55:11 16-24213
                                                                                           Case number       DescCMB
                                                                                                                   Main
                                                               Document     Page 3 of 10
     2.2 Additional payments:

           CI Unpaid Filing Fees. The balance of $                              shall be fully paid by the Trustee to the Clerk of the Bankruptcy Court from thefirst
              available funds.
           Check one.

           Xx None. If "None"is checked, the rest of Section 2.2 need not be completed or reproduced.

               The debtor(s) will make additional     payment(s) to the trustee from other sources, as specified below. Describe the source, estimated
           LJ amount, and date of each anticipated payment.




    2.3.    The total amount to be paid into the plan (plan base) shall be computed by the trustee based on the total amount of plan payments
            plus any additional sources of plan funding described above.


    re             Treatment of Secured Claims


     3.1   Maintenance of payments andcureof default, if any, on Long-Term Continuing Debts.

           Check one.


           [| None. If "None"is checked, the rest of Section 3.1 need not be completed or reproduced.

              The debtor(s) will maintain the current contractual installment payments on the secured claimslisted below, with any changes required by
              the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed by the trustee. Any existing
           Xx arrearage on a listed claim will be paid in full through disbursements by the trustee, without interest. If relief from the automatic stay is
              ordered as to any item ofcollateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this paragraph
              as to that collateral will cease, and all secured claims based on thatcollateral will no longer be treated by the plan.
           Nameofcreditor                                   Collateral                                       Current              Amount of            Start date
                                                                                                             installment          arrearage(if         (MM/YYYY)
                                                                                                             payment              any)
                                                                                                             (including escrow)
           United Guaranty Residential                      88 Lincoin A
           Insurance Co. of North Carolina Irwin, PA 18642                                                         $150.00                 $0.00

           Insert additional claims as needed.


     3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

           Check one.
               None. If "None"is checked, the rest of Section 3.2 need not be completed or reproduced.

               The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

               The debtor(s) will request, by filing a separate adversary proceeding,that the court determine the value of the secured claimslisted
               below.

           For each secured claim listed below, the debtor(s) state that the value of the secured claims should be as set out in the column headed
           Amount of secured claim. For eachlisted claim, the value of the secured claim will be paid in full with interest at the rate stated below.
           The portion of any allowed claim that exceeds the amountof the secured claim will be treated as an unsecured claim underPart 5. If the
           amount of a creditor's secured claim is listed below as having no value, the creditors allowed claim will be treated in its entirety as an
           unsecured claim under Part 5 (provided that an appropriate order of court is obtained through an adversary proceeding).

           Nameofcreditor             Estimated amount             Collateral        Value of        Amount of         Amountof     Interest       Monthly
                                      of creditor's total                             collateral     claims senior secured          rate           paymentto
                                      claim (See Para. 8.7                                           to creditor's     claim                       creditor
                                      below)                                                         claim

                                                 $0.00                                    $0.00           $0.00           $0.00            0%            $0.00


           Insert additional claims as needed.




PAWBLocal Form 10 (12/17)                                                         Chapter 13 Plan                                                             Page 2 of 9
            Case
    Debtor(s) Kevin16-24213-CMB
                    R. Schade                     Doc 76         Filed 11/01/19 Entered 11/01/19  13:55:11 16-24213
                                                                                            Case number       DescCMB
                                                                                                                    Main
                                                                Document     Page 4 of 10
     3.3 Secured claims excluded from 11 U.S.C. § 506.

           Checkone.

           [| None. If "None"is checked, the rest of Section 3.3 need not be completed or reproduced.

           [| The claimslisted below wereeither:

           (1) Incurred within 910 days before the petition date and secured by a purchase moneysecurity interest in a motor vehicle acquired for personal
           use of the debtor(s), or

           (2) Incurred within one (1) yearof the petition date and secured by a purchase moneysecurity interest in any other thing of value.

           These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed bythe trustee.

           Nameofcreditor                          Collateral                                       Amount of claim       Interest      Monthly payment
                                                                                                                          rate          to creditor
           PNC Bank, NA (Loan
           matures 11/10/19. As of that
           date the amount due will be
           $12,488.18, the "New
                                                    88 Lincoln Avenue
           Mortgage Payment"per the                 N. Irwin, PA 15642                                   $12,488.18              5.44            $625.00
           Addendum tothe filed
           NMPC, reflected herein. The
           LTCD to the creditor shall be
           closed off.
           United Auto Credit Corp.
                                                    2007 Chrysler Aspen                                  $12,500.23               5              $240.00
           #5874
           Insert additional claims as needed.


     3.4   Lien Avoidance.

           Checkone.

           xX None. If “None” is checked, the rest of Section 3.4 need not be completed or reproduced.                 The remainderof this paragraph will be
              effective only if the applicable box in Part 1 of this plan is checked.
              The judicial liens or nonpossessory, nonpurchase-moneysecurity interests securing the claims listed below impair exemptions to which the
              debtor(s) would have been entitled under 11 U.S.C. § 522(b). The debtor(s)will request, by filing a separate motion, that the court order
           CO the avoidanceof a judicial lien or security interest securing a claim listed below to the extent that it impairs such exemptions. The amountof
              anyjudicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The amount,if any,
              of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and
              Bankruptcy Rule 4003(d). If more than onelien is to be avoided, provide the information separately for eachlien.

           Nameofcreditor                           Collateral                                      Modified principal     Interest      Monthly payment
                                                                                                    balance*               rate          or pro rata

                                                                                                               $0.00               0%             $0.00


           Insert additional claims as needed.

           *If the lien will be wholly avoided, insert $0 for Modified principal balance.
     3.5 Surrenderof Collateral.
           Checkone.

           Xx] None. If “None”is checked, the rest of Section 3.5 need not be completed or reproduced.

              The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. The debtor(s) request that upon
           [| confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301
              be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5.

           Nameofcreditor                                                              Collateral




           Insert additional claims as needed.




PAWBLocal Form 10 (12/17)                                                       Chapter 13 Plan                                                            Page 3 of 9
            Case
    Debtor(s) Kevin16-24213-CMB
                    R. Schade                      Doc 76        Filed 11/01/19 Entered 11/01/19  13:55:11 16-24213
                                                                                            Case number       DescCMB
                                                                                                                    Main
                                                                Document     Page 5 of 10
     3.6   Secured tax claims.

           Nameoftaxing authority            Total amount of claim Type of tax                         Interest      Identifying number(s) if    Tax periods
                                                                                                       rate*         collateral is real estate


           Westmoreland County
                      ‘                              $3,558.00           Real Estate                           9      27-01-01-024               2015 to 2016
           Tax Claim Bureau

           Insert additional claims as needed.


           * The secured tax claims of the Internal Revenue Service, Commonwealth of Pennsylvania, and any other tax claimants shall bear interest
           at the statutory rate in effect as of the date of confirmation.


    ra              Treatmentof Fees and Priority Claims


     4.1   General.

           Trustee’s fees andall allowed priority claims, including Domestic Support Obligations other than those treated in Section 4.5, will be paid in full
           without postpetition interest.

     4.2   Trustee's fees.

           Trustee’s fees are governed by statute and may change during the course of the case. The trustee shall compute the trustee’s percentage fees
           and publish the prevailing rates on the court's website for the prior five years. It is incumbent upon the debtor(s)’ attorney or debtor (if pro se) and
           the trustee to monitor any changein the percentage feesto insure that the plan is adequately funded.

     4.3 Attorney's fees.

           Attorney's fees are payable to_Nicotero & Lowden, PC                        . In addition to a retainer of $.1:250.00      (of which $__9.00        was a
           paymentto reimburse costs advanced and/or a no-look costs deposit) already paid by or on behalf of the debtor, the amount of $_6,400.00___ is
           to be paid at the rate of $_300.00    per month. Including any retainer paid, a total of $5,403.64     in fees and costs reimbursement has been
           approved by the court to date, based on a combination of the no-look fee and costs deposit and previously approved application(s) for
           compensation above the no-look fee. An additional $ 2,246.36        will be sought through a fee application to be filed and approved before any
           additional amount will be paid through the plan, and this plan contains sufficient funding to pay that additional amount, without diminishing the
           amounts required to be paid underthis plan to holders of allowed unsecured claims.

               Checkhereif a no-look fee in the amountprovided for in Local Bankruptcy Rule 9020-7(c) is being requested for services rendered to the
           XxX debtor(s) through participation in the bankruptcy court’s Loss Mitigation Program (do not include the no-look fee in the total amount of
               compensation requested, above).

     4.4 Priority claims not treated elsewherein Part 4.

           Xx None. If “None”is checked, the rest of Section 4.4 need not be completed or reproduced.

            Nameofcreditor                                 Total amountof              Interest           Statute providing priority status
                                                           claim                       rate
                                                                                       (0% if blank)

                                                                     $0.00                    0%


           Insert additional claims as needed.




PAWBLocal Form 10 (12/17)                                                      Chapter 13 Plan                                                             Page 4 of 9
            Case
    Debtor(s) Kevin16-24213-CMB
                    R. Schade                  Doc 76    Filed 11/01/19 Entered 11/01/19  13:55:11 16-24213
                                                                                    Case number       DescCMB
                                                                                                            Main
                                                        Document     Page 6 of 10
     4.5 Priority Domestic Support Obligations not assigned or owed to a governmentalunit.

         If the debtor(s) is/are currently paying Domestic Support Obligations through existing state court order(s) and leaves this section blank, the
         debtor(s) expressly agrees to continue paying and remain current on all Domestic Support Obligations through existing state court orders.


         [| Checkhereif this paymentis for prepetition arrearages only.

          Nameof creditor (specify the actual payee,e.g. PA    Description                             Claim                    Monthly payment
          SCDU)                                                                                                                 or pro rata



                                                                                                                $0.00                      $0.00


         Insert additional claims as needed.


     4.6 Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount.
         Checkone.

         Xx] None. If “None”is checked, the rest of Section 4.6 need not be completed or reproduced.

             The allowed priority claims listed below are based on a Domestic Support Obligation that has been assigned to or is owed to a
             governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This provision requires that
             paymentsin Section 2.1 be for a term of 60 months. See 11 U.S.C. § 1322(a)(4).


         Nameofcreditor                                                            Amountofclaim to be paid



                                                                                                                  $0.00


         Insert additional claims as needed.

     4.7 Priority unsecured tax claimspaid in full.
          Nameoftaxing authority                         Total amount of claim Type of tax                        Interest         Tax periods
                                                                                                                  rate (0% if
                                                                                                                  blank)

          PA Dept. of Revenue                                    $208.00           Income Tax                             0%        2014

         Insert additional claims as needed.




PAWBLocal Form 10 (12/17)                                                 Chapter 13 Plan                                                          Page 5 of 9
            Case
    Debtor(s) Kevin16-24213-CMB
                    R. Schade                     Doc 76       Filed 11/01/19 Entered 11/01/19  13:55:11 16-24213
                                                                                          Case number       DescCMB
                                                                                                                  Main
                                                              Document     Page 7 of 10
    ra             Treatment of Nonpriority Unsecured Claims


     5.1   Nonpriority unsecured claims not separately classified.

           Debtor(s) ESTIMATE(S) that a total of $0                will be available for distribution to nonpriority unsecured creditors.

           Debtor(s) ACKNOWLEDGE(S) that a MINIMUM of $__0                        shall be paid to nonpriority unsecured creditors to comply with the liquidation
           alternative test for confirmation set forth in 11 U.S.C. § 1325(a)(4).

           The total pool of funds estimated above is NOT the MAXIMUM amount payable to this class of creditors. Instead, the actual pool of funds
           available for payment to these creditors under the plan base will be determined only after audit of the plan at time of completion. The estimated
           percentage of payment to general unsecuredcreditors is          0         %. The percentage of payment may change, based uponthetotal amount
           of allowed claims. Late-filed claims will not be paid unlessall timely filed claims have been paid in full. Thereafter, all late-filed claims will be paid
           pro-rata unless an objection has been filed within thirty (30) days offiling the claim. Creditors not specifically identified elsewhere in this plan are
           includedin this class.

     5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims.

           Checkone.

           Xx] None. If "None"is checked, the rest of Section 5.2 need not be completed or reproduced.

              The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claimslisted below on
           [| whichthe last payment is due after the final plan payment. These payments will be disbursed by the trustee. The claim for the arrearage
              amountwill be paid in full as specified below and disbursed bythe trustee.
           Nameofcreditor                                        Current installment         Amountof arrearage           Estimated total            Payment
                                                                 payment                     to be paid on the claim      payments                   beginning
                                                                                                                          by trustee                 date (MM/
                                                                                                                                                     YYYY)

                                                                             $0.00                       $0.00                       $0.00


           Insert additional claims as needed.


     5.3 Postpetition utility monthly payments.

           The provisions of Section 5.3 are available only if the utility provider has agreed to this treatment.              These payments comprise a single
           monthly combined paymentfor postpetition utility services, any postpetition delinquencies, and unpaid security deposits. The claim payment will
           not changefor the life of the plan. Should the utility obtain a court order authorizing a payment change, the debtor(s) will be required to file an
           amended plan. These payments may not resolve all of the postpetition claims of the utility. The utility may require additional funds from the
           debtor(s) after discharge.

           Nameof creditor                                                    Monthly payment                 Postpetition account number



                                                                                           $0.00


           Insert additional claims as needed.




PAWBLocal Form 10 (12/17)                                                      Chapter 13 Plan                                                              Page of 9
            Case
    Debtor(s) Kevin16-24213-CMB
                    R. Schade                    Doc 76      Filed 11/01/19 Entered 11/01/19  13:55:11 16-24213
                                                                                        Case number       DescCMB
                                                                                                                Main
                                                            Document     Page 8 of 10
     5.4 Other separately classified nonpriority unsecured claims.

           Checkone.

           Xx] None. If "None"is checked, the rest of Section 5.4 need not be completed or reproduced.

           [| The allowed nonpriority unsecured claimslisted below are separately classified and will be treated as follows:
           Nameofcreditor                                Basis for separate classification and        Amount of arrearage Interest        Estimated total
                                                         treatment                                    to be paid          rate            payments
                                                                                                                                          by trustee


                                                                                                              $0.00              0%               $0.00


           Insert additional claims as needed.


    oe             Executory Contracts and Unexpired Leases


     6.1   The executory contracts and unexpired leases listed below are assumed andwill be treated as specified. All other executory contracts
           and unexpired leasesare rejected.

           Checkone.

           Xx] None. If "None"is checked, the rest of Section 6.1 need not be completed or reproduced.

               Assumed items. Current installment payments will be disbursed by the trustee. Arrearage payments will be disbursed by the
               trustee.
           Nameofcreditor                  Description of leased property or       Current              Amountof             Estimated total     Payment
                                           executory contract                      installment          arrearage tobe       payments by         beginning
                                                                                   payment              paid                 trustee             date (MM/
                                                                                                                                                 YYYY)


                                                                                          $0.00                $0.00                $0.00


           Insert additional claims as needed.


                   Vesting of Property of the Estate



     7.1 Property of the estate shall not re-vest in the debtor(s) until the debtor(s) have completed all payments underthe confirmed plan.


     eas           GeneralPrinciples Applicable to All Chapter 13 Plans


     8.1    This is the voluntary chapter 13 reorganization plan of the debtor(s). The debtor(s) understand and agree(s) that the chapter 13 plan may be
            extended as necessary by the trustee (up to any period permitted by applicable law) to insure that the goals of the plan have been achieved.
            Notwithstanding any statementby the trustee’s office concerning amounts needed to fund a plan, the adequacyof plan funding in order to meet
            the plan goals remains the sole responsibility of debtor(s) and debtor(s)’ attorney.   It shall be the responsibility of the debtor(s) and debtor(s)’
            attorney to monitor the plan to ensure that the plan remains adequately funded duringits entire term.

     8.2    Prior to the meeting of creditors, the debtor(s) shall comply with the tax return filing requirements of 11 U.S.C § 1308 and provide the trustee with
            documentation of such compliance by the time of the meeting. Debtor(s)’ attorney or debtor(s) (if pro se) shall provide the trustee with the
            information needed for the trustee to comply with the requirements of 11 U.S.C. § 1302 as to the notification to be given to Domestic Support
            Obligation creditors, and debtor(s)’ attorney or debtor(s) (if pro se) shall provide the trustee with the calculations relied upon to determine the
            debtor(s)’ current monthly income and disposable income.


     8.3    The debtor(s) shall have a duty to inform the trustee of any assets acquired while the chapter 13 case is pending, such as insurance proceeds,
            recovery on any lawsuit or claims for personal injury or property damage, lottery winnings, or inheritances. The debtor(s) must obtain prior court
            approval before entering into any postpetition financing or borrowing of any kind, and before selling any assets.




PAWBLocal Form 10 (12/17)                                                   Chapter 13 Plan                                                            Page 7 of 9
            Case
    Debtor(s) Kevin16-24213-CMB
                    R. Schade                     Doc 76       Filed 11/01/19 Entered 11/01/19  13:55:11 16-24213
                                                                                          Case number       DescCMB
                                                                                                                  Main
                                                              Document     Page 9 of 10
     8.4     Unless otherwisestatedin this plan or permitted by a court order,all claims or debts provided for by the plan to receive a distribution shall be paid
             by and through thetrustee.

     8.5     Percentage fees to the trustee are paid on receipts of plan payments at the rate fixed by the United States Trustee. The trustee has the
             discretion to adjust, interpret, and implementthe distribution schedule to carry out the plan, provided that, to the extent the trustee seeks a
             material modification of this plan or its contemplated distribution schedule, the trustee must seek and obtain prior authorization of the court. The
             trustee shall follow this standard plan form sequence unless otherwise ordered by the court:

                    Level One:      Unpaidfiling fees.
                    Level Two:      Secured claims and lease payments entitled to 11 U.S.C. § 1326(a)(1)(C) pre-confirmation adequate protection payments.
                    Level Three:    Monthly ongoing mortgage payments, ongoing vehicle and lease payments, installments on professional fees, and
                                    postpetition utility claims.
                    Level Four:     Priority Domestic Support Obligations.
                    Level Five:     Mortgage arrears, secured taxes, rental arrears, vehicle paymentarrears.
                    Level Six:      All remaining secured, priority and specially classified claims, and miscellaneous secured arrears.
                    Level Seven:    Allowed nonpriority unsecured claims.
                    Level Eight:    Untimely filed nonpriority unsecured claims for which an objection has not been filed.
     8.6     As acondition to the debtor(s)’ eligibility to receive a discharge upon successful completion of the plan, debtor(s)’ attorney or debtor(s) (if pro se)
             shallfile Local Bankruptcy Form 24 (Debtor’s Certification of Discharge Eligibility) with the court within forty-five (45) days after making thefinal
             plan payment.

     8.7.    The provisions for payment to secured, priority, and specially classified unsecured creditors in this plan shall constitute claims in accordance with
             Bankruptcy Rule 3004. Proofs of claim by the trustee will not be required. In the absence of a contrary timely filed proof of claim, the amounts
             stated in the plan for each claim are controlling. The clerk shall be entitled to rely on the accuracy of the information contained in this plan with
             regard to each claim. Unless otherwise ordered by the court, if a secured, priority, or specially classified creditor timely files its own claim,
             then the creditor's claim shall govern, provided the debtor(s) and debtor(s)’ attorney have been given notice and an opportunity to object. The
             trustee is authorized, without prior notice, to pay claims exceeding the amountprovided in the plan by not more than $250.

     8.8 Any creditor whose secured claim is not modified by this plan and subsequent order of court shall retain its lien.

     8.9     Any creditor whose secured claim is modified or whose lien is reduced by the plan shall retain its lien until the underlying debt is discharged
             under 11 U.S.C. § 1328 or until it has been paid the full amount to whichit is entitled under applicable nonbankruptcy law, whichever occurs
             earlier. Upon payment in accordance with these terms and entry of a discharge order, the modified lien will terminate and be released. The
             creditor shall promptly cause all mortgages,liens, and security interests encumbering the collateral to be satisfied, discharged, and released.

     8.10 The provisions of Sections 8.8 and 8.9 will also apply to allowed secured, priority, and specially classified unsecured claimsfiled after the bar
          date. LATE-FILED CLAIMS NOT PROPERLY SERVED ON THE TRUSTEE AND THE DEBTOR(S)’ ATTORNEY OR DEBTOR(S) (IF PRO
          SE) WILL NOT BE PAID. The responsibility for reviewing the claims and objecting where appropriate is placed upon the debtor(s).


    ar               Nonstandard Plan Provisions


     9.1 Check “None”or List Nonstandard Plan Provisions.


            Xx None. If "None"is checked, the rest of part 9 need not be completed or reproduced.

     Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
     Local Form or deviating from it. Nonstandard provisions set out elsewherein this plan are ineffective.

     The following plan provisions will be effective only if the applicable box in Part 1 is checked. Any provision set forth herein is subject to
     court approval after notice and a hearing upon thefiling of an appropriate motion.




PAWBLocal Form 10 (12/17)                                                      Chapter 13 Plan                                                             Page 8 of 9
            Case
    Debtor(s) Kevin16-24213-CMB
                    R. Schade                   Doc 76       Filed 11/01/19 Entered 11/01/19  13:55:11 16-24213
                                                                                        Case number       DescCMB
                                                                                                                Main
                                                           Document      Page 10 of 10
    a              Signatures


     10.1 Signatures of Debtor(s) and Debtor(s)’ Attorney.

     If the debtor(s) do not have an attorney, the debtor(s)    must sign below; otherwise the debtor(s)’     signatures are optional.   The attorney for the
     debtor(s), if any, must sign below.

     By signing this plan the undersigned, as debtor(s)’ attorney or the debtor(s)(if pro se), certify(ies) that [Awe have reviewed anyprior confirmed plan(s),
     order(s) confirming prior plan(s), proofs of claim filed with the court by creditors, and any orders of court affecting the amount(s) or treatment of any
     creditor claims, and except as modified herein, this proposed plan conformsto and is consistent with all such prior plans, orders, and claims. False
     certifications shall subject the signatories to sanctions under Bankruptcy Rule 9011.

     Byfiling this document, debtor(s)’ attorney or debtor(s) (if pro se), also certify(ies) that the wording and orderof the provisions in this
     chapter 13 plan are identical to those contained in the standard chapter 13 plan form adopted for use by the United States Bankruptcy
     Court for the Western District of Pennsylvania, other than any nonstandard provisions included in Part 9. It is further acknowledgedthat
     any deviation from the standard plan form shall not become operative unlessit is specifically identified as a “nonstandard” term andis
     approvedby the court in a separate order.




     X                                                                       xX
     Signature of Debtor 1                                                   Signature of Debtor 2


     Executed on                                                            Executed on

                   MM/DD/YYYY                                                             MM/DD/YYYY




     X /s/ Scott R. Lowden                                                  DateNov 1, 2019
     Signature of debtor(s)' attorney                                             MM/DDIYYYY




PAWBLocal Form 10 (12/17)                                                   Chapter 13 Plan                                                            Page 9 of 9
